JUDGE HAZELRIGG
delivered the opinion ob the court:
The institutions claiming exemption from, taxation here, save as named afterwards, are schools and col*523leges where general education is imparted to all who may apply, without regard to nationality or religious creed. All save the last case named above are under the control of members of the Roman Catholic faith; the last named is managed by the Presbytery of Ebenezer, of the Presbyterian Church.
The object of all is to furnish general education either free or at merely nominal prices. The property of all has been acquired by gift from charitable people or by purchase with funds so derived, and in none of them is there any element of personal gain or profit.
In Xavier College there are some twenty-two brothers who work and teach for nothing, and some 200 boys. These brothers- also teach some 400 boys in the parochial schools. When old and unable longer to teach or be useful, they are allowed to remain at the college as a matter of charity.
The Loretto Literary and Benevolent Institution is an educational institution for females, located, as is that of St. Mary’s College,- in Marion county, and both founded some sixty-five or seventy years ago. The whole income from nominal tuition fees is devoted exclusively to the cause of education, and the lives "of those in charge are devoted likewise, without compensation. While a Catholic school, many non-Catholics attend.
Nazareth is a corporation under the management of the Sisters of Charity, who control a number of schools and hospitals. In all these institutions the sisters and managers devote their lives to charitable and educa*524tional work, and in all of them persons are taken without reference to their social position, their property or their religious opinions. Charges are made when practicable, particularly, at the infirmary and at Presentation Academy, but none of the establishments are more than self-supporting, and some are not that. They barely take in more than their actual expenses, and they live only because the sisters give their work for nothing. If money is received from one who is able to pay, it is spent on the poor who are not able.
The work of the Pikeville Collegiate Institute was commenced in 1889, in Pike county, and'its object was purely educational. Moderate tuition fees are charged, but the income is not sufficient tp maintain the institution. In all these cases the trial courts properly held the appellees to be “institutions of purely public charity, and institutions of education not used or employed for gain by any person or corporation, and the income of which is devoted solely to the cause of education.” (Trustees Ky. Orphan Female School v. City of Louisville, ante, 470.)
The respective judgments are affirmed.
Judges Guffy and DuRelle dissenting.
After the re-argument of the cases,